Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/2/2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Kersey (US 2010/0258017) teaches a print media slitter including transport belts (58) wherein the transport belts feeds webs or sheets to a pair of rotary slitter blades (62, 64), a pair of transport rollers (66, 68) are mounted on drive shafts (72, 76), a shaft (96) is spaced apart from the drive shafts and essentially arranged parallel to the drive shafts, wherein the slitter blades are arranged in knife holders so as to be movable along the shaft (fig. 7, paragraph [0016]), the transport rollers are arranged on a carrier (fig. 7) so as to be movable transverse to the transport direction (fig. 7, paragraph [0016]).  However, none of the cited prior art, singly or in combination, fairly teach or suggest a device for longitudinally cutting webs or sheets of a material including the at least one transport including the at least one transport element that is arranged on the carrier with the at least one circular knife so as to be movable transverse to the transport direction along the at least one linear guide wherein the linear guide is essentially arranged parallel to the at least one drive shaft which spans the transport region of the webs or sheets as claimed in combination with other limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724